766 N.W.2d 848 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Lacy CHISOLM, Defendant-Appellant.
Docket No. 137658. COA No. 286842.
Supreme Court of Michigan.
June 23, 2009.

Order
On order of the Court, the application for leave to appeal the October 1, 2008 order of the Court of Appeals is considered, and it is DENIED, because the defendant's motion for relief from judgment is prohibited by MCR 6.502(G). The application is also subject to dismissal because the defendant's application for leave to appeal was not filed with the Court of Appeals within twelve months of the March 5, 2007 order of the circuit court as required by MCR 7.205(F)(3).